Title: To George Washington from Daniel Carroll, 13 January 1795
From: Carroll, Daniel
To: Washington, George


        
          Sir,
          City of Washington Jany 13th 179[5]
        
        Your favor of the 7th Instant, affords me an opportunity of mentioning, that the Commissioners are engaged in prepareing a general Statement of all matters respecting the City, in which it is probable some things may be said, which will apply to parts of your Letter with which, I am honord.
        They wish to have the report as correct and ample as possible, & are sorry that it cannot be finish’d as soon as they expected.
        I have the pleasure to say, that they entertain the same sentiments you have expressd respecting the impolicy of makeing any more large sales—It was a principal objection to their going so far as was proposd in the treaty with General Stuart, of which he wrote he had informd you. We readily agreed with him to reduce the number of Lots, and at this time do not know any are sold to him, as he has not answerd our last letter, which brought the Subject to a single point, the time of payment—he requireing some months Credit before the 1st payment, & the

Commissioners adhering to their demand of the usual payments, of which he was inform’d.
        I beleive more than a moiety of the public Lots are sold, viz. 4500 on the So. W. of Massachusetts avenue & 1500 No. E. of the same to Mesrs Morris & Greanleaf; what have been sold besides at public & private Sales, lay on the So. W. of Massachusetts Avenue, which reduces the public stock considerably in that part of the City, where the property is most valuable—at the same time I must observe that the most valuable water Lots remaining belong to the public & original proprietors—You will have tho’ not a full, yet as satisfactory a view on this subject as circumstances will permit, in the report intended. Since the sacrifice which was made by the large sales, it appears to me to be a fair game, to make in future the most of all circumstances, such as adjacent improvements &ca—It is at present to be feard that the remaining public Stock will not reach to the extent necessary for compleating all the public buildings & other requisite improvements in the City, yet I hope it will not be very short, if what remains can be chiefly kept for some time to come—Indeed had we ample funds in hand, the time is short for accomplishing these several great objects Under those impressions, it has been attempted to obtain a Loan thro Mr Greenleaf tho’ not on very favorable terms—There is no expectation of success on that head, & I most earnestly wish some other prospect woud arise in this Country of obtaining a Sum of money for the expenditures of the present year, which I consider as most essential.
        The Sale made of 500 Lots for £50,000 I presume is the same I have heard of to a Mr Laws—Circumstanced as matters are I view this Sale as favorable to the City. It may contribute towards makeing Mesrs Morris & Greenleaf puntual in their payments, & must have an evident tendency to raise the remaining funds of the City by the building of 166 Houses according to agreement, and within the time Stipulated. Under this idea it is to be wishd further sales coud be made in the course of this year by those Gentlemen—In addition to these remarks I consider the faster they get out of the market of selling Lots, the less is to be apprehended of their keeping down the value of the public property, & that those who bye of them, will of course find it their Interest to approach the prices the public property must be held

at—There are yet very few buildings of any kind erected near the public buildings It may reasonably be expected that some will be, in consequence of this last sale, and any others which may be made under similar circumstances.
        The Commissioners are all impressd with the same ideas you entertain respecting the imprudence of parting with the Legal title to the Lots (especially on large sales of them) on personal security—On this Subject I beg leave to refer you to what will be in the report.
        Your opinion respecting the Capitol, was imparted to the Commissioners by Docr Stuart & myself; they will communicate the measures taken on that subject.
        I cannot omit a circumstance which I think will give you pleasure—Mr James Barry, a Mercht in Baltimore has lately purchasd two water Lots on the E. Branch & a small one of Mr Young adjoining one of the Lots to extend the water front—The price of the public Lots at £6 per foot water front, amounts for one of them to £360—the other to £990—on the usual payments to improve within two years as specified—I expect he will enter on that business in the Course of this year—I have for some past wish’d that this Gentleman woud extend his views to the City, which he has now done, not with a view of speculation, but actually carrying on business, which I have reason to think is very extensive—His character as a Gentleman and a man of probity stands very fair—He has informd me that he finds himself compelld in order to comply with his orders to purchase on, & transport from potomac to Baltimore, a very considerable part of his Exports & has taken this Step to enable him to ship such part as he may purchase on potomack immediately to sea.
        Before I conclude—I must mention that a subject is now revivd, which was early talkd of in the commencement of the Business of the City, viz. a Bridge over the E. Branch near the ferry as markd on the engraved plan—I shall in my private character tho in no ways interested, give every assistance in my power towards forwarding this business—Every facility of access afforded to the City, must be attended with good Consequences—not only adding a value to the property in the City, & thereby encreasing our funds, but likewise improving the Market, an object necessy to be attended too before the removal of Congress—there is now great room for improvement even for the present Inhabitants,

tho many even small articles are brought from considerable distances—It appears to me to be sound policy to embrace every circumstance to obtain these great points thro out the City.
        I have communicated to my Colleagues yr Letter as I shall this answer. I must close for fear of losing the post, trust to yr Kindness to excuse the manner in which this is written. I have the honor to be with sentiments of the greatest respect, Sir, Yr Most Obt Sert
        
          Danl Carroll
        
      